Citation Nr: 9907672	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  95-02 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of a left ankle 
sprain, with post-traumatic arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from May 1989 to April 
1993.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO). 


FINDING OF FACT

Manifestations of the veteran's service-connected left ankle 
disorder include full range of motion, instability, and pain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a left ankle sprain, with post-traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records indicate that the 
veteran injured his left ankle prior to entry into active 
duty service, and reinjured it in Air Assault School in 1991.  
In August 1992, the veteran stated that his left ankle felt 
weaker than his right.  There was no swelling found on 
examination; however, the left ankle made a "popping" sound 
when pressure was applied.  Thereafter, the veteran underwent 
physical therapy for ankle strengthening.  The assessment was 
recurrent left lateral ankle sprain.  In September 1992, the 
veteran sprained his left ankle.  Decreased range of motion, 
tenderness, and swelling was shown.  The veteran's service 
separation examination was negative for any left ankle 
abnormalities, although it was noted that the veteran had 
recurrent left ankle sprains, with suspected instability.

Subsequent to service discharge, the veteran was provided 
with a VA examination in March 1994.  The veteran complained 
that his left ankle ached, "worse at night."  He stated 
that if he walked on an uneven surface, he was likely to 
twist it.  The veteran indicated that he sprained his ankle 
approximately once every six months.  He further noted that 
it extended "too far."  The physical examination indicated 
that the veteran had a normal gait and could stand on his 
toes and heels.  The left ankle showed no gross joint or bone 
deformity.  There was no soft tissue swelling, redness, or 
increased heat around the left ankle or foot.  Circumference 
of the ankles was 10-1/4 inches, bilaterally.  Good peripheral 
pulses were present.  Ankle dorsiflexion was 10 degrees, 
bilaterally.  Ankle plantar flexion was 50 degrees on the 
right and 55 degrees on the left.  There was normal 
circumduction of both ankles.  Lateral deviation of the feet 
was 20 degrees, and medial deviation of both feet at the 
ankles was 15 degrees.  X-rays of the left ankle indicated no 
fractures or dislocations.  The diagnosis was post traumatic, 
recurrent, left ankle sprain.  

In October 1996, private medical records reported that a 
power jack fell on the veteran's left foot.  X-rays of the 
left foot were normal.  A private medical report dated in 
April 1997, revealed that the examination and x-rays 
demonstrated ankle instability.  Stress testing was performed 
with a 13 degree talar tilt on the left, and a 2 degree talar 
tilt on the right.  The examiner stated that if the 
instability progressed, surgical reconstruction might be 
required.  

At a VA examination conducted in July 1997, the veteran 
complained that his left ankle was always painful, and 
standing and walking exacerbated it.  The examination 
indicated no swelling, redness, or increased heat about the 
ankles.  Ankle dorsiflexion was 20 degrees, bilaterally, and 
ankle plantar flexion was 50 degrees, bilaterally.  The 
circumference of the ankles was 10 inches, bilaterally.  The 
left ankle showed some laxity on medial inversion to about 40 
degrees and the right ankle could be inverted to about 30 
degrees.  In the area of the sinus tarsi, there was a 
depression of the foot when inverted.  There was tenderness 
in that area, which the examiner noted may indicate "that 
the area of the trauma was the anterior talofibular 
ligament."  The veteran walked with a normal gait, and no 
sensory changes were found.  Left ankle stress views showed 
no radiographic evidence of ligamentous laxity.  No 
significant talar tilt was seen.  The diagnosis was status 
post recurrent left ankle sprains.  

In June 1998, a VA examiner stated that upon review of the 
record and his previous examinations of the veteran, that the 
veteran's range of motion of the left ankle was well within 
normal limits and therefore, there was no need to conduct 
"passive" ranges studies as those studies are sought when 
the active ranges are subnormal.  The VA examiner also noted 
that the veteran was able to stand on toes and heels without 
any display of discomfort, walked with a normal gait, and 
there was no evidence of incoordination.  The examiner stated 
that fatigue of the ankle could not be assessed during an 
examination and felt that pain, not fatigability, was the 
prevailing problem.  He indicated that there was no evidence 
of neuropathic pain, but opined that the veteran's pain was 
nociceptive pain.  The examiner described this pain as 
throbbing and aching, that was localized and finite, and 
subsided with healing.  He noted that nociceptive pain could 
become chronic due to myofascial abnormality, whether it was 
scarring, ligamentous, or tendinous laxities.  The examiner 
also opined that the veteran's pain pertained to the deep 
deltoid ligament.  He further noted that nociceptive pain 
could progress to a neuropathic pain, such as reflex 
sympathetic dystrophy; however, the veteran did not have 
reflex sympathetic dystrophy.  

A private medical report dated in August 1998, stated that 
the veteran's left foot was well-aligned with no 
neurovascular deficit or swelling.  There was no swelling of 
his left ankle, nor was there tenderness about the posterior, 
medial, or anterior aspect of the left ankle.  There was 
slight tenderness over the anterior talofibular ligament on 
the anterolateral aspect of the left ankle.  This was 
reported as mild.  There was slightly increased inversion of 
the left ankle, as compared to the right on strong varus 
stressing.  The examiner reported full range of motion of the 
left ankle without discomfort, at 35 degrees dorsiflexion and 
45 degrees of plantar flexion.  There was no "push/pull" 
instability of the left ankle.  The veteran was able to walk 
on toes and heels without difficulty, and his gait was 
reported as normal.  There were no unusual callosities about 
the feet.  X-rays of the left ankle revealed a small 
osteoarthritic spur projecting form the posterolateral margin 
of the left talus, otherwise the ankle was within normal 
limits.  A magnetic resonance imaging report conducted in 
June 1998, indicated that the veteran had tendonitis of the 
peroneus longus and brevis tendons.  The impression was 
chronic peroneus longus and brevus tendonitis of the left 
ankle, and post-traumatic arthritis of the left ankle, early.  
The examiner opined that the veteran had chronic instability 
of his left ankle, which caused mild pain and loss of 
stability when walking on uneven surfaces.  The examiner 
further noted that the post traumatic arthritis found was 
extremely mild and early, and based solely on the presence of 
a single osteoarthritic spur in the left ankle.

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  In this regard, the 
veteran's service medical records, post-service private 
clinical data, and VA examination reports have been included 
in his file.  Upon review of the entire record, the Board 
concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claim and that he has been adequately assisted in 
the development of his case.

Disability ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service-connected left ankle disorder is rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Post traumatic arthritis was reported by x-ray 
evidence in August 1998.  Arthritis due to trauma is rated as 
degenerative arthritis under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5003 (1998).  Diagnostic Code 
5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Id.  When, however, the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added.  A 10 percent disability 
rating contemplates moderate limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The maximum 
rating available of 20 percent under Diagnostic Code 5271 is 
assigned when there is marked limitation of motion.  Id.  
However, the medical record of evidence shows that the 
medical examiners have reported that the veteran has had full 
range of motion of his left ankle throughout his appeal.  See 
also 38 C.F.R. § 4.71, Plate II (1998).  

However, with any form of arthritis, painful motion is an 
important factor of disability.  38 C.F.R. § 4.59 (1998).  
The intent of the VA's SCHEDULE FOR RATING DISABILITIES is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Id.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) held that, "[r]ead together, 
[Diagnostic Code] 5003 and [38 C.F.R.] § 4.59 . . . state 
that painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under 
[Diagnostic Code] 5003, even though there is no actual 
limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).

The medical record of evidence shows evidence of instability 
and complaints of pain.  Additionally, the private medical 
record in August 1998, noted that the chronic instability of 
the left ankle would cause mild pain.  As such, the Board 
finds that this instability and painful motion of the left 
ankle caused by traumatic arthritis, established by x-ray, is 
deemed to be limited motion and entitled to a 10 percent 
rating.  Id.  

Nevertheless, symptomatology warranting a rating in excess of 
10 percent has not been shown by the evidence of record.  
Ankylosis of the left ankle or subastragalar or tarsal joint 
has not been found, nor has malunion of the os calcis or 
astragalus.  38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5272, 
5273 (1998).  An astragalectomy has not been performed.  
38 C.F.R. § 4.71a, Diagnostic Code 5274 (1998).  As such, a 
rating in excess of 10 percent is not warranted.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.  

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Slip op. at 17, (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

As in Fenderson, the RO in this case has also misidentified 
the issue on appeal as a claim for an increased disability 
rating for the veteran's service-connected left ankle 
disorder, rather than as a disagreement with the original 
rating award for this disorder.  However, the February 1994 
statement of the case and the supplemental statement of the 
cases have provided the veteran with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation for the veteran's service-connected left ankle 
disorder.  In addition, the veteran's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect the 
veteran's disagreement with the initial disability evaluation 
assigned to his service-connected left ankle disorder.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the RO granted service connection and 
originally assigned a noncompensable evaluation for recurrent 
left ankle sprain as of the day following separation from 
active service, i.e., April 20, 1993.  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998).  Subsequent to this decision, the RO 
granted a 10 percent disability rating, effective as of April 
20, 1993.  After review of the evidence, there is no medical 
evidence of record that would support a rating in excess of 
10 percent for the disability at issue at any time subsequent 
to the day following separation from active service, i.e., 
April 20, 1993.  Id.; Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).  



ORDER

A disability rating in excess of 10 percent for residuals of 
a left ankle sprain, with post-traumatic arthritis, is 
denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

- 9 -


- 7 -


